Exhibit 10.1
AMENDMENT TO CREDIT AGREEMENT
 
LSI INDUSTRIES INC., an Ohio corporation (the "Borrower"), the financial
institutions listed on the signature pages hereto (individually a "Lender" and
collectively the "Lenders"), and PNC BANK, NATIONAL ASSOCIATION as the
administrative agent and the syndication agent (in such capacity the
"Administrative Agent" or “Agent”) hereby agree as follows:
 
1.         Recitals .
 
1.1       On March 30, 2001, Agent, Borrower and Lenders entered into a Credit
Agreement (as previously amended, the "Credit Agreement").  Capitalized terms
used herein and not otherwise defined will have the meanings given such terms in
the Credit Agreement.
 
1.2       Borrower, Agent and Lenders desire to amend the Credit Agreement
pursuant to this Amendment to Credit Agreement (the "Amendment").
 
2.         Amendments .
 
2.1       Section 1.1of the Credit Agreement is amended to change the definition
of Revolving Credit Termination date to provide as follows:        
 
Revolving Credit Termination Date:  March 31, 2011 as to the Three Year Notes
and the Swingline Note and March 18, 2009 as to the 364 Day Notes.
 
3.         Representations and Warranties .  To induce Lenders and Agent to
enter into this Amendment, Borrower represents and warrants as follows:
 
3.1       The representations and warranties of Borrower contained in the Credit
Agreement are deemed to have been made again on and as of the date of execution
of this Amendment.
 
3.2       No Event of Default (as such term is defined in the Credit Agreement)
or event or condition which with the lapse of time or giving of notice or both
would constitute an Event of Default exists on the date hereof.
 
3.3       The person executing this Amendment and the loan documents to be
executed in connection herewith is a duly elected and acting officer of Borrower
and is duly authorized by the Board of Directors of Borrower to execute and
deliver such documents on behalf of Borrower.


 
 

--------------------------------------------------------------------------------

 

4.         Genral.
 
4.1       Except as expressly modified herein, the Credit Agreement, as amended,
is and remains in full force and effect.
 
4.2       Nothing contained herein will be construed as waiving any default or
Event of Default under the Credit Agreement or will affect or impair any right,
power or remedy of Lenders or Agent under or with respect to the Credit
Agreement, as or any agreement or instrument guaranteeing, securing or otherwise
relating to any of the Credit Agreement.
 
4.3       This Amendment will be binding upon and inure to the benefit of
Borrower, Agent and Lenders and their respective successors and assigns.
 

--------------------------------------------------------------------------------


 
4.4       All representations, warranties and covenants made by Borrower herein
will survive the execution and delivery of this Amendment.
 
4.5       This Amendment will in all respects be governed and construed in
accordance with the laws of the State of Ohio.
 
Executed as of March 14, 2008.
 
LSI INDUSTRIES INC.
 
By: /s/Ronald S. Stowell              
                        Name: Ronald S. Stowell
                        Title: Vice President, Chief Financial Officer and
Treasurer
 
 
 
PNC BANK, NATIONAL ASSOCIATION,
in its capacity as the Administrative Agent and
the Syndication Agent hereunder
By: /s/Gregory S. Buchanan            
Name: Gregory S. Buchanan
Title: Vice President
 
PNC BANK, NATIONAL ASSOCIATION,
in its capacity as a Lender
 
By: /s/Gregory S. Buchanan            
Name: Gregory S. Buchanan
Title: Vice President
THE FIFTH THIRD BANK, in its capacity as a Lender
By: /s/ Christopher R. Ramos                          
Name:  Christopher R. Ramos
Title: Vice President
 
 
 